J-S25009-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellee              :
                                         :
              v.                         :
                                         :
 RAYMOND PENDLETON                       :
                                         :
                   Appellant             :       No. 1051 WDA 2017

                 Appeal from the PCRA Order July 7, 2017
            In the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-CR-0003702-2012,
            CP-02-CR-0012738-2012, CP-02-CR-0015673-2013


BEFORE: GANTMAN, P.J., PANELLA, J., and OTT, J.

JUDGMENT ORDER BY GANTMAN, P.J.:                      FILED JUNE 22, 2018

      Appellant, Raymond Pendleton, appeals pro se from the order entered

in the Allegheny County Court of Common Pleas, which dismissed as untimely

his second petition filed under the Post Conviction Relief Act (“PCRA”) at 42

Pa.C.S.A. §§ 9541-9546.        On November 20, 2013, Appellant entered

negotiated guilty pleas at three docket numbers, which included a negotiated

aggregate sentence of 22½ to 50 years’ incarceration. The court sentenced

Appellant that same day, and he sought no direct review; so the judgment of

sentence became final for PCRA purposes on December 20, 2013. Appellant

unsuccessfully pursued the denial of his first PCRA petition through direct

appeal. See Commonwealth v. Pendleton, 134 A.3d 110 (Pa.Super. 2015).

      Appellant filed his current PCRA petition on May 22, 2017. The court

issued notice of its intent to dismiss, per Pa.R.Crim.P. 907, on June 7, 2017,
J-S25009-18


and dismissed the petition as untimely on July 11, 2017. Appellant timely

filed a notice of appeal on July 19, 2017, but no concise statement of errors,

per Pa.R.A.P. 1925(b), was ordered or filed.1

       The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Zeigler, 148 A.3d 849 (Pa.Super. 2016). A PCRA petition

must be filed within one year of the date the underlying judgment became

final. 42 Pa.C.S.A. § 9545(b)(1). A judgment is “final” at the conclusion of

direct review or at the expiration of time for seeking review. 42 Pa.C.S.A. §

9545(b)(3). The statutory exceptions to the PCRA time-bar allow for very

limited circumstances to excuse the late filing of a petition; a petitioner

asserting an exception must file a petition within 60 days of the date the claim

could first have been presented. See 42 Pa.C.S.A. § 9545(b)(1-2).

       Instantly, the judgment of sentence became final for PCRA purposes on

December 20, 2013, upon expiration of the 30 days to file a direct appeal in

this Court. See Pa.R.A.P. 903. Appellant filed the current petition on May 22,

2017, which is patently untimely by over two years.        See 42 Pa.C.S.A. §

9545(b)(1). First, Appellant cites Commonwealth v. Burton, 638 Pa. 687,

158 A.3d 618 (2017) as a “new fact” to excuse the untimeliness of his petition.



____________________________________________


1 Appellant called his petition a “supplemental” petition and purported to
“incorporate by reference” paragraphs 1 to 15 of a September 9, 2016 PCRA
petition, which he said was still pending before the court. The certified record
does not indicate, refer to, or include a September 9, 2016 PCRA petition.
Thus, we limit our review to the May 22, 2017 petition.

                                           -2-
J-S25009-18


Judicial decisions, however, do not constitute “new facts” for purposes of the

Section 9545(b)(1)(ii) exception. See Commonwealth v. Brandon, 51 A.3d
231 (Pa.Super. 2012) (explaining subsequent decisional law does not amount

to new “fact” under Section 9545(b)(1)(ii) of PCRA). Appellant next asserted

“governmental interference,” claiming the court wrongly denied his prior PCRA

petition when he did not have transcripts to prepare it. Here, Appellant had

the able assistance of counsel for his first PCRA petition, who saw it through

an appeal.    Appellant did not explain how or what interference of which

governmental actor somehow precluded him from raising his current claims

earlier.   See, e.g., Commonwealth v. Staton, ___A.3d ___, 2018 WL
2372210 *4 (Pa. filed May 24, 2018) (reiterating governmental interference

exception requires petitioner to plead and prove that but for obstruction by

government actor, petitioner would have raised his claim earlier). Appellant

also suggested a claim per Alleyne v. U.S., ___ U.S. ___, 133 S. Ct. 2151,

186 L. Ed. 2d 314 (2013), regarding a mandatory minimum sentence he

received at Docket No. 15673-2013. As a general rule, an Alleyne complaint

regarding a mandatory minimum sentence is not an exception to the PCRA

time bar. See Commonwealth v. Miller, 102 A.3d 988 (Pa.Super. 2014)

(holding neither our Supreme Court nor U.S. Supreme Court has held Alleyne

applies retroactively, which is fatal to petitioner’s attempt to use it as

exception to PCRA time bar). Thus, Appellant’s petition failed to satisfy any

of the statutory exceptions, so his current petition remained time-barred.


                                    -3-
J-S25009-18


Therefore, the PCRA court lacked jurisdiction to review the current petition

and properly dismissed it as untimely. Accordingly, we affirm.2

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/22/2018




____________________________________________


2 For the first time on appeal, Appellant claims his sentence is illegal under
Commonwealth v. Muniz, ___ Pa. ___, 164 A.3d 1189 (2017). An illegal-
sentence claim must first satisfy the statutory time limits of the PCRA or one
of its exceptions. See Commonwealth v. Fahy, 558 Pa. 313, 737 A.2d 214
(1999). Otherwise, the jurisdictional limits of the PCRA render the claim
incapable of review. See Commonwealth v. Infante, 63 A.3d 358, 365
(Pa.Super. 2013) (reiterating, “a collateral claim regarding the legality of a
sentence can be lost for failure to raise it in a timely manner under the PCRA”).
Here, Appellant’s petition was untimely, and Muniz has not been declared an
exception to the statutory time bar.

                                           -4-